BROWN, J.
The defendant was convicted in the circuit court of Reynolds county, on November 25,1909, of violating section 4472, Revised Statutes 1909, by having carnal knowledge of one Ida Speer, an unmarried female, between the ages of fourteen and eighteen years, of previous chaste character. His punishment was assessed at a fine of four hundred dollars, and after unavailing motions for a new trial and in arrest of judgment, he appeals to this court.
The record proper shows that on February 27, 1909, two days after this appeal was granted, and after defendant’s appeal bond had been approved, the trial court set aside its order granting the appeal, as well as its orders overruling the motions for new trial and in arrest, and granted defendant a new trial. A'second trial also resulted in the conviction of defendant, from which he has filed a second appeal in this court.
It is contended by the defendant that the unusual action of the circuit court in setting aside his appeal and granting him a new trial was without notice to him and without his consent, and as these orders appear to have been made by the court of its own motion, and do not recite any appearance or notice, it is fair to presume that defendant was absent and did not consent to their entry.
While circuit courts have power to set aside or modify their orders and judgments during the term at *248which such orders or judgments are entered, when the litigants are actually or constructively before the court, we believe it would be an unwarranted expansion of their discretion to permit them of their own motion to reopen cases in which their jurisdiction has been exhausted by granting appeals. [Ex parte McAnnally, 199 Mo. 512; State v. Biesemeyer, 136 Mo. App. 668.]
This court has heretofore refused to sanction the practice of trial courts in changing or modifying final judgments, even during the same term at which they were entered, without notice to the litigants whose interests are affected, hut who are no longer in court. [Ault v. Bradley, 191 Mo. 709.]
We therefore conclude that all the orders made in this cause subsequent to the granting of the appeal to this court on the 25th day of November, 1909, were illegal, and that this appeal should be considered as though defendant had not been granted a new trial.
The evidence of the prosecutrix, Ida Speer, is to the effect that defendant paid court to her at intervals from April until November, 1907; that by promising to marry her and protesting great affection on his part, he persuaded her to have sexual intercourse with him in June, 1907, and on several other occasions from that date until the month of November, 1907, when she became pregnant and nine months later was delivered of a child. A number of witnesses testified to the good reputation of the prosecutrix prior to the date she began going with defendant. Defendant, Sutton, denied the promise of marriage, but admitted the acts of sexual intercourse with the prosecutrix, and sought to prove that she was unchaste before he began having sexual intercourse with her. There was some evidence of improper conduct on her part with another man before defendant began keeping company with her.
Such additional evidence as is necessary to a full understanding of the case will be noted in connection *249with our decision on the assignments of error urged by defendant.
The first error assigned by defendant is that there was no evidence, direct or circumstantial, that the prosecutrix, Ida Speer, was unmarried at the time the alleged crime was committed. While there was no direct evidence that she whs unmarried, we find upon a careful reading of the record that the mother of prosecutrix testified that she was a daughter of William Speer and was therefore still known by his name. Witness Boyd referred to her as “a girl.” Prosecutrix testified to a proposition and contract of marriage, and to the further fact that the defendant was the first man who had ever had sexual intercourse with her. The defendant himself refers to her as “Miss Ida Speer,” whom he accompanied to church; so that we conclude there was abundance of indirect evidence to warrant 'the finding of the jury that she was unmarried, under the rulings of this court in the cases of State v. Reed, 153 Mo. 451, l. c. 453; and State v. Pipkin, 221 Mo. 453, l. c. 460.
Defendant also contends that the verdict of the jury is fatally defective, in that it contains no finding that the prosecutrix was of previous chaste character. The verdict of the jury is as follows:
“We the jury in the ease of State of Missouri against Otho Sutton, 'find the defendant, Otho Sutton, guilty, as he is charged in the second count of the information, and we fix his punishment for the same at a fine of four hundred dollars. G. W. Hodges, Foreman.”
We can clearly see that if the jury had attempted to recite any of the substantial charges in the information, then it would have been necessary to have inserted in their verdict a finding in favor of the State on all the substantial elements of the offense, including the previous chaste character of the prosecutrix; but *250where as in this case, the finding of the jury is general and refers to the count in the information upon which the defendant was tried, the presumption will be indulged that the jury considered all the elements of the charge, and found all the issues against the defendant. [State v. Cronin, 189 Mo. 663, l. c. 671; State v. Grossman, 214 Mo. 233, l. c. 243; State v. Stark, 202 Mo. 210, l. c. 221.]
The defendant proved by numerous witnesses that he possessed a good reputation prior to his arrest in this case, and attempted to prove that the prosecutrix was not of chaste character at the date of the alleged crime, and therefore not within the protection of the statute. The reputation of people is to some extent determined by the company they keep; and as defendant proved that his own reputation was good and that prior to the commission of this crime he accompanied .the prosecutrix in society on many occasions, he in a large measure was responsible for the opinions entertained by his neighbors that she likewise enjoyed a good reputation.
The finding of the jury that prosecutrix was of chaste character prior to the time that she first had sexual intercourse with defendant was supported by substantial evidence. •
Finding no reversible error in the case, the judgment of the trial court is affirmed.
Kennish, P. J., and Ferriss, J., concur.